                                                                     FILED
                IN THE UNITED STATES DISTRICT COURT                     OCT 2 6 2018
                    FOR THE DISTRICT OF MONTANA
                                                                     Clerk. u.s Oi&trict Cour'<
                           BUTTE DIVISION                               District Of Montana
                                                                              Missoula


 UNITED STATES OF AMERICA,                         CR 18-06-BU-DLC

                     Plaintiff,
                                                         ORDER
        vs.

 CHAD A. THOMPSON,

                    Defendant.


      Before the Court is the Government's Unopposed Motion for Dismissal of

Forfeiture Proceedings. (Doc. 31.)

      IT IS ORDERED that the motion (Doc. 31) is GRANTED. The forfeiture

action in this case is DISMISSED.

      DATED this   2~cll,day of October, 2018.



                                     Dana L. Christensen, Chief District Judge
                                     United States District Court
